Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 28th, 2022
Applicant's election with traverse of group I, claims 1-14 in the reply filed on February 28th, 2022 is acknowledged.  The traversal is on the ground(s) that the independent claims 1, 15 and 19 include many of the same features. Examiner agrees that groups 1 (claims 1-14) and II (claims 15-18) can both be examined without significant burden, but the remarks are not persuasive with respect to the method claim 19.   The arguments to include/examiner the process alongside the product is not found persuasive because not only can the products of claims 1 and 15 be used in a different manner than that claimed in 19, but the process of claim 19 can be used with a materially different product than that of 1 and 15, such as one without a remote unit, without a movable platform and/or without linkages.
Again, the examiner notes that both groups I and II are being examined and that only claims 19 and 20 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Oliver et al. (US 10,780,831).
Oliver et al. disclose:
Claims 1 & 15: A deck platform system comprising:
A fixed deck platform portion comprising a walking surface (see below); 
a movable deck platform portion comprising:
a bracket (534; figures 22, 28, 30, 51) configured to be coupled to a fixed structure/the fixed deck platform having a walking surface (figures 22, 28, 30, 51); 
a flip door portion (622) rotatably coupled to the bracket (figures 43-48); 
a guardrail portion (624) rotatably coupled to the flip door portion figures 43-48); 
a linkage (524’, 541, 542, 543, 641, 642, 643) further coupling the flip door portion to the guardrail portion (figures 43-48); and 
an actuator (see below) configured to controllably adjust a configuration of the flip door portion, the linkage, and the guardrail portion between an extended configuration and a retracted configuration with respect to the walking surface (figures 43-48).  

    PNG
    media_image1.png
    589
    1161
    media_image1.png
    Greyscale

Claim 2: wherein the flip door portion is rotatably coupled to the bracket at a flip door pivot (523; figure 51).  
Claim 3: wherein the linkage is coupled to the bracket by way of at least one bracket pin (@ 545; figure 51).  
Claims 4 & 16: wherein the linkage comprises a crank member (541), a coupler member (524’, 542, 543), and a follower member (642, 643), wherein a first crank member end is rotatably coupled to the at least one bracket pin (figure 51), wherein a second crank member end is rotatably coupled to a first coupler member end (@ 547; fig 51), wherein a second coupler member end is rotatably coupled to a first follower member end (unnumbered pivot between 643 and 524’; best seen in fig 51 & below), wherein the coupler member is rotatably coupled to the flip door portion at an intermediate pivot (@ 525) between the first coupler member end and the second coupler member end (see below), wherein a second follower member end is rotatably coupled to the guardrail portion (unnumbered pivot between 642 and 624; best seen in fig 51 & below).  

    PNG
    media_image2.png
    695
    1103
    media_image2.png
    Greyscale

Claim 5: wherein the linkage comprises a counter-rotating pin (V2), wherein the flip door portion comprises at least one pin stop (projecting end of 537), wherein while in the retracted configuration, the counter-rotating pin is configured to engage the pin stop (figures 48 and 51).  
Claims 7 & 18: wherein the walking surface defines a reference plane, wherein the retracted configuration comprises the flip door portion (622) disposed substantially perpendicular to the reference plane (figure 46) and the guardrail portion (624) extending away from the flip door portion (figure 46).  
Claim 8: further comprising a guardrail support block (V2) configured to engage a base portion of the guardrail portion while in the retracted configuration so as to prevent rotation of the guardrail portion in at least one direction (figures 43-48)
Claim 9: wherein the guardrail portion comprises: a top rail; a base rail; and a plurality of posts coupled to the top rail and the base rail (figure 52, 58).  
Claim 11: wherein a first end of the actuator is coupled to a first folding member (cylindrical pivot body connection best seen in figure 39), wherein a second end of the actuator is coupled to a second folding member (figure 39), wherein the first folding member and the second folding member are coupled to the fixed structure (at the first end) and a guardrail rotation member (via interconnected coupling componets).  
Claim 12: further comprising a remote unit (control box on which switches C1 are located; see below) configured to control a position of the actuator, wherein the remote unit comprises a wired (C3) remote controller having a user interface (switches/controller buttons), wherein the user interface comprises at least one button (C1; see below).  

    PNG
    media_image3.png
    819
    882
    media_image3.png
    Greyscale

Claim 13: further comprising a controller (control box on which switches C1 are  located; see above), wherein the controller executes instructions so as to carry out operations (based on switches/buttons pushed), the operations comprising: responsive to receiving information indicative of an extension command (response to switches/buttons pushed/flipped), causing the actuator to move the flip door portion, the linkage, and the guardrail portion into the extended configuration; and responsive to receiving information indicative of a retraction command, causing the actuator to move the flip door portion, the linkage, and the guardrail portion into the retracted configuration (operation of disclosed controller for systems 500 and 600; see also page 8, line 45- pg 9, line 5 inserted below)
The actuator system 30 comprises a hydraulic or pneumatic cylinder 32 having a cylinder housing pivotally mounted at a first end connection 33 to a rigid, fixed bar/bracket member 34 that is fixed to, and does not pivot or move relative to, the mounting frame 21. The piston rod 35 of the cylinder 32 is pivotally connected at second end connection 36 to the inner edge 37 of the floor 22. Therefore, extension of the piston rod 35 from the cylinder will force the floor 22 to pivot (at 23) clockwise in FIGS. 5-7, moving the inner edge 37 of the floor downward and the outer edge 38 of the floor upward. Certain embodiments of the actuator system 30 may be described as comprising actuator control(s) C1, for example an operator/user's switch/lever/button in the cab of a truck/vehicle controlling hydraulic or pneumatic valve(s); hydraulic or pneumatic pump/equipment and/or controllers/electronics, and associated fluid lines, wiring or wireless-equipment C2, wherein C1 and C2 cooperate/control the catwalk as described herein, for example, upon the operator actuating said switch/lever/button. In some embodiments, actuator system 30 may further comprise monitors, status-indicators, and/or alarms, which may be a part of control(s) C1 for example. Controls, hydraulics or pneumatics, controllers/electronics/programming, wiring/wireless-equipment, monitor(s), status indicator(s) and/or alarms will be understood by those of skill in the art after reading and viewing this document and the drawings. See schematic, exemplary structures C1, C2 in FIGS. 5, 23, and 43.  

Claim 14: further comprising at least one limit switch, wherein the at least one limit switch is configured to provide information indicative of the flip door portion, the linkage, or the guardrail portion reaching a position limit (see above), wherein causing the actuator to move the flip door portion, the linkage, and the guardrail portion comprises moving the flip door portion, the linkage, and the guardrail portion until receiving the information indicative of the flip door portion, the linkage, or the guardrail portion reaching the position limit (operation of disclosed controller for systems 500 and 600).  






Claim(s) 1, 6, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Admire (US 9,067,646).
Claims 1 & 15: A deck platform system (figure 1) comprising:
A fixed deck platform portion (32) comprising a walking surface (figure 1); 
a movable deck platform portion comprising:
a bracket (42; figure 6) configured to be coupled to a fixed structure/the fixed deck platform having a walking surface (figures 2, 5-8); 
a flip door portion (48, 50) rotatably coupled to the bracket (figures 1-8); 
a guardrail portion (84, 86) rotatably coupled (@ 90) to the flip door portion (figures 1-3); 
a linkage (52, 88) further coupling the flip door portion to the guardrail portion (figures 1-7) and 
an actuator (46) configured to controllably adjust a configuration of the flip door portion, the linkage, and the guardrail portion between an extended configuration and a retracted configuration with respect to the walking surface (figures 1-5).  
Claims 6 & 17: wherein the walking surface defines a reference plane (surface of 32; figures 1-3), wherein the extended configuration comprises the flip door portion extending substantially parallel along the reference plane (figure 3) and the guardrail portion being stowed substantially flush with respect to a top surface of the flip door portion (figure 3; see below).

    PNG
    media_image4.png
    707
    1143
    media_image4.png
    Greyscale
  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., alone. While Oliver et al. disclose the actuator to be a linear actuator they do not specifically disclose a ball screw linear actuator comprising an actuator arm with a throw range between 100 mm to 300 mm.  
However, examiner notes that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the best fit dimensions for the application and environment, as it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to experiment with reasonable dimensions for the apparatus, application and environment it is being used in, as too small dimensions might not allow for enough movement/extension, and too large dimension could create a cumbersome apparatus defeating the purpose of a compact arrangement. See also MPEP 2144.04 IV. A. Changes in Size/Proportion and 2144.05 Obviousness of Ranges.
With respect to the actuator being an electric screw ball type examiner notes that such an actuator common and well known in the art, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select from any of the common and readily available actuators. See also MPEP 2144.07
2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Wingdings font/0xE0]Examiner notes that the PTO 892 includes a wide variety of systems comprising features similar to what is being claimed- and they are found on boats, balconies, scaffolding and auxiliary devices. While the applicant’s actual apparatus may be structurally different than these systems, the broad claim language allows for such prior art to be considered/apply. Such prior art should be reviewed in considering and prior to constructing any future amendments. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634